Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 10,486,515 B2) in view of Koyama et al. (US 10,150,346 B2).
Regarding claim 10, Saeki discloses an assembly for hybrid motor vehicle, comprising: a vehicle floor (floor panel 31/31A/31B/31C/31D); a vehicle seat (seat 82) including a substructure having a seat rail connected to the vehicle floor (the seat rail 76 is connected to the floor via seat frames 72 and cross-members 35 & 36; Fig. 9), the vehicle seat including a seat surface spaced from the vehicle floor and supported by the substructure (seat 82; Fig. 9); a vehicle battery (battery 42) disposed between the seat surface and the vehicle floor and spaced from the vehicle floor (Fig. 9), the vehicle battery includes a top side spaced from the seat surface (Fig. 9); and suspension means (seat frames 72) extending from the top side of the vehicle battery to the substructure of the vehicle seat (front brackets 62 are fixed to the front face 42A of the battery and are attached to the cross member 35 via bolts 58; Fig. 1).  


Regarding claim 11, Saeki as modified by Koyama et al. discloses the assembly of claim 10, wherein the substructure of the seat surface defines a battery protection space (battery 42 is located within seat frames 72 and cross-members 35 & 36), and the vehicle battery (battery 42) is at least partially disposed in the battery protection space (Fig. 9).  

Regarding claim 12, Saeki as modified by Koyama et al. discloses the assembly of claim 11, wherein the battery protection space includes a first deformation space above the vehicle battery, the first deformation space  is defined by a distance between the vehicle battery and the substructure of the vehicle seat (Col. 12, Lns. 29-45; Fig. 9).  

Regarding claim 13, Saeki as modified by Koyama et al. discloses the assembly of claim 12, further comprising a second deformation space below the battery protection space, the second deformation space is defined by a distance from the battery protection space to the vehicle floor (Col. 12, Lns. 46-67 through Col. 13, Lns. 1-14).  


Regarding claim 15, Saeki as modified by Koyama et al. discloses the assembly of claim 10, wherein the suspension means includes one or more suspension brackets having a first portion and a second portion, the first portion is connected to the top side of the vehicle battery, and the second portion is connected to the substructure of the vehicle seat (see in Fig. 1 where a first portion of brackets 62 are connected to the top side of the battery and a second portion is connected to cross-member 35).  

Regarding claim 16, Saeki as modified by Koyama et al. discloses the assembly of claim 15, wherein the first portion forms a flat contact with the top side of the vehicle battery (Figs. 1 & 2).  

Regarding claims 17 & 21:  Saeki as modified by Koyama et al. discloses the assembly of claims 10 & 15.   Saeki discloses resilient components (Col. 10, Lns. 11-16) but does not explicitly disclose where his brackets are formed of a resilient material or the direction in which the suspension brackets deform.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have utilized brackets made from a resilient material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  The motivation for selecting resilient brackets would be to allow for the suspension brackets to deform in a direction transverse to a longitudinal axis of the vehicle based on movement of the vehicle battery thereby providing greater battery protection.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, Saeki, teaches brackets that are not V-shaped, modifying Saeki’s brackets to be a V-shape would amount to hindsight reconstruction.   Claim 19 depends from Claim 18.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, Saeki, teaches one seat rail.  Another prior art reference, Deckard et al. (US 10,994,785 B2) teaches two seat rails with a transverse connection, however modifying Saeki in this way would amount to hindsight reconstruction.   

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618